Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Polglaze (Reg#39,801) on 06/23/2022.
The application has been amended as follows: 
Amend claim 1:
A mobile device mounting template, comprising: 
at least one ferromagnetic strip; and 
a base sheet to which the at least one ferromagnetic strip is releasably affixed, the base sheet comprising a template sheet and a release liner, the template sheet having markings thereon for positioning the device mounting template on an inductively charged mobile device, and the release liner being removably releasable from the template sheet to mount the at least one ferromagnetic strip to a body of the mobile device to allow alignment of the mobile device to an external charger for wireless charging[[.]];
wherein the plurality of markings includes a first line extending in a direction from a first side of the base sheet to an opposite second side of the base sheet, the first line indicating an alignment orientation for the at least one ferromagnetic strip.

Cancel claim 5
Amend claim 6:
The mobile device mounting template of claim [[5]] 1, wherein the plurality of markings further includes a second line extending in a direction from a third side of the base sheet to an opposite fourth side of the base sheet, the second line indicating a second alignment orientation along the third and fourth sides for the at least one ferromagnetic strip.

Amend claim 13:
A method of mounting a ferromagnetic strip to an inductively charged mobile device, comprising:
positioning a template including a base sheet comprising a template sheet and a release liner, the template sheet having the ferromagnetic strip removably attached thereto so that the ferromagnetic strip is exposed;
positioning the ferromagnetic strip on the inductively charged mobile device using a template alignment line on the template;
adhering the ferromagnetic strip to the inductively charged mobile device with an adhesive on the ferromagnetic strip; and
removing the template.

Cancel claim 18
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-17 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 8, the prior art does not disclose or suggest the following:
“…at least one ferromagnetic strip …a template sheet and a release liner, the template sheet having markings thereon for positioning the device mounting template on an inductively charged mobile device…wherein the plurality of markings includes a first line extending in a direction from a first side of the base sheet to an opposite second side of the base sheet, the first line indicating an alignment orientation for the at least one ferromagnetic strip.” in combination with the remaining limitations of independent claims 1 and 8. Dependent claims 2-4, 6-7 and 8-12 are also allowed.

Regarding claim 13, the prior art does not disclose or suggest the following:
“…positioning the ferromagnetic strip on the inductively charged mobile device using a template alignment line on the template; adhering the ferromagnetic strip to the inductively charged mobile device with an adhesive on the ferromagnetic strip; and removing the template.” in combination with the remaining limitations of independent claim 13. Dependent claims 13-17 are also allowed.

The examiner found MILLER et al. (US 2020/0259368 A1, hereinafter MILLER) and BEART et al. (US 2006/0205381 A1, hereinafter BEART).
MILLER discloses an attachable portable power charger comprising a flat chip or disc comprising magnets or metallic pieces to allow the charger to attach to an electronic device.  BEART discloses a wireless power receiving apparatus is retrofitted to a portable electrical device to enable the device to receive power wirelessly, the wireless power receiver comprising a a sticker having a layer of adhesive and a backing sheet which is removed to allow the power receiving element to be attached to the electronic device. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859